DETAILED ACTION
	This is the first office action on the merits for 15/428,094, filed 2/8/2017, which is a continuation of 13/460,786, filed 4/30/2012, which claims priority to provisional applications 61/547,211, filed 10/14/2011, and 61/481,077, filed 4/29/2011, after the request for continued examination filed 6/24/2022.
	Claims 1-20 are pending in the application. Claims 1-16 are examined herein.
	In light of the petition decision dated 6/24/2022, the prior art rejections are withdrawn, and new grounds of rejection are presented. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are not currently applied in a rejection.
Vallaith (U.S. Patent Application Publication 2003/0026310 A1)
Kamath, et al. (U.S. Patent 4,163,987)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “and a contact layer disposed between the base solar region and the solder bonding layer provides light reflection for light absorption in the base solar cell region.” This limitation is indefinite, because it is unclear which structure “provides light reflection for light absorption in the base solar cell region.”
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jawarani, et al. (U.S. Patent Application Publication 2009/0159111 A1).
In reference to Claim 8, Jawarani teaches a monocrystalline solar cell device (Fig. 15, with details give in Figs. 8-14, and described in paragraphs [0035]-[0052]).
This device is taught to be monocrystalline in paragraph [0036]).
The device comprises a monocrystalline donor layer 324 (Figs. 9-10 and 15, paragraphs [0038]-[0040]).
The device comprises a carrier substrate 312/314 (paragraph [0035]).
The device comprises an intermetallic layer 316 bonding the donor layer 324 to the carrier substrate 314/312 (Fig. 15, paragraph [0047], Abstract).
In reference to Claim 14, Jawarani teaches that the monocrystalline donor layer (which is part of layer 322) is germanium or gallium arsenide (paragraph [0036]).
In reference to Claim 15, Jawarani teaches that the monocrystalline donor layer (which is part of layer 322) is a compound semiconductor, i.e. gallium arsenide (paragraph [0036]). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shuskus, et al. (“Fabrication of Monocrystalline GaAs Solar Cells Utilizing NaCl Sacrificial Substrates, 1984, Solar Energy Research Institute Subcontract Report). 
In reference to Claim 1, Shuskus teaches a method of soldering a single crystalline Ge layer to a Mo layer, using a low-melting-point In-Sn eutectic solder alloy (page 49, last paragraph, through the first paragraph of page 50). 
Shuskus further teaches that the thickness of the In-Sn eutectic solder alloy layer is less than 2 microns (paragraph 1, page 50).
Therefore, this disclosure of Shuskus teaches the limitations of Claim 1, of a monocrystalline solar cell device, comprising a monocrystalline donor layer (corresponding to the monocrystalline Ge layer) and a carrier substrate (corresponding to the Mo substrate) wherein a solder bonding layer bonds the donor layer to the carrier substrate, and wherein the solder bonding layer  has a thickness between 1 and 10 microns.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “between 1 and 10 microns” overlaps with the taught range of “less than 2 microns.”
This disclosure teaches the limitations of Claim 2, wherein the solder bonding layer comprises a layer of one of tin and indium (i.e. a layer comprising tin and indium).  “A layer of one of tin and indium” is interpreted to include “a layer comprising any of tin and indium.”
This disclosure teaches the limitations of Claim 3, wherein the solder bonding layer comprises a low-melting-point metal layer, because Shuskus explicitly teaches that the solder bonding layer comprises a low-melting-point metal layer (last paragraph, page 49).  

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jawarani, et al. (U.S. Patent Application Publication 2009/0159111 A1) in view of Newman (U.S. Patent Application Publication 2010/0122764 A1).
In reference to Claim 1, Jawarani teaches a monocrystalline solar cell device (Fig. 15, with details give in Figs. 8-14, and described in paragraphs [0035]-[0052]).
This device is taught to be monocrystalline in paragraph [0036]).
The device comprises a monocrystalline donor layer 324 (Figs. 9-10 and 15, paragraphs [0038]-[0040]).
The device comprises a carrier substrate 312 (paragraph [0035]).
Jawarani teaches that a metal bonding layer 314 bonds the donor layer 324 to the carrier substrate (Fig. 15, paragraph [0037]). Jawarani is silent regarding the thickness of this layer.
Therefore, Jawarani does not teach that this bonding layer 314 is a solder bonding layer with a thickness between 1 and 10 microns.  
	To solve the same problem of providing a photovoltaic device bonded to a carrier substrate, wherein the bonding layer comprises a metal, and wherein the bonding layer forms part of the rear electrode of the device, Newman teaches a solar cell bonded to a carrier substrate, wherein the bonding layer is a gold-tin eutectic solder bonding layer with a thickness of 2.5 microns (Fig. 4, paragraph [0088]).
	Based on Newman’s disclosure, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the bonding layer of Newman, in place of the bonding layer 314 of Jawarani.
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed layer 314 of Jawarani from a 2.5 micron-thick layer of gold-tin eutectic solder, as taught by Newman.
	Forming layer 314 of Jawarani from a 2.5 micron-thick layer of gold-tin eutectic solder, as taught by Newman, teaches the limitations of Claim 1, wherein the bonding layer is a solder bonding layer having a thickness between 1 and 10 microns.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Forming layer 314 of Jawarani from a 2.5 micron-thick layer of gold-tin eutectic solder, as taught by Newman, teaches the limitations of Claim 2, wherein the solder bonding layer comprises a layer of one of tin and indium (i.e. a layer comprising tin).
In reference to Claim 6, Jawarani teaches that the monocrystalline donor layer 324 further comprises a solar cell base contact region, corresponding to the region of the substrate 324 in contact with layers 346 (Fig. 15, paragraph [0052]).
Fig. 15 of Jawarani further teaches that the solder bonding layer 314 provides a buried conductive layer providing a bottom electrical contact.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jawarani, et al. (U.S. Patent Application Publication 2009/0159111 A1) in view of Newman (U.S. Patent Application Publication 2010/0122764 A1), and further in view of Wang, et al. (U.S. Patent Application Publication 2010/0025704 A1).
In reference to Claim 7, Jawarani teaches that the monocrystalline donor layer further comprises a base solar cell region (corresponding to the N-type region of the solar cell, paragraph [0036]) and a contact layer (corresponding to the p-type layer 324, paragraph [0038]) disposed between the base solar region and the solder bonding layer (Fig. 15).
Modified Jawarani does not teach that the device comprises a structure that provides light reflection for light absorption in the base solar cell region.  
	To solve the same problem of providing a photoelectric device with a rear gold-tin eutectic contact layer, Wang teaches that gold-tin eutectic layers undesirably absorb light, and that, to offset this behavior, a rear reflector can be disposed between the device and the rear gold-tin eutectic (paragraph [0004]).
	Based on Wang’s disclosure, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in modifying the device of modified Jawarani to include a rear reflector, disposed between the active layer and the gold-tin eutectic layer of modified Jawarani.
	Modifying the device of modified Jawarani to include a rear reflector, disposed between the active layer and the gold-tin eutectic layer of modified Jawarani, as taught by Wang, teaches the limitations of Claim 7, wherein the device comprises a structure that provides light reflection for light absorption in the base solar cell region.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (U.S. Patent Application Publication 2008/0217622 A1), in view of in view of Newman (U.S. Patent Application Publication 2010/0122764 A1).
In reference to Claim 1, Goyal teaches a monocrystalline solar cell device (Fig. 2A, paragraphs [0112], [0145]).
Goyal teaches that the active layer of his invention is single crystalline (paragraph [0147]).
Therefore, Goyal teaches that the donor layer (i.e. the p-type and n-type layers shown in Fig. 2A) is monocrystalline (paragraph [0147]).
The device of Goyal comprises a carrier substrate (corresponding to the substrate in Fig. 2A).
Goyal teaches that a buffer layer bonds the donor layer to the carrier substrate (Fig. 2A)
Goyal does not teach that the buffer layer is a solder layer with a thickness between 1 and 10 microns.
However, he teaches that some of several materials suitable for use as the buffer layers of his invention include a metal and an alloy (paragraph [0088]). 
Goyal additionally teaches that the substrate of his invention may suitably be a Ni, Al, or Fe alloy (paragraph [0099]), and that the photovoltaic layers of his invention may be GaAs, AlGaAs, GaInP, and AlInP (paragraph [0084]).
	To solve the same problem of providing a photovoltaic device bonded to a carrier substrate, wherein the bonding layer comprises a metal, and wherein the bonding layer forms part of the rear electrode of the device, Newman teaches a solar cell bonded to a carrier substrate, wherein the bonding layer is a gold-tin eutectic solder bonding layer with a thickness of 2.5 microns (Fig. 4, paragraph [0088]).
	Newman teaches that the substrate of his invention is a silicon aluminum alloy or an iron nickel alloy (paragraph [0089]), and that the photovoltaic layers of his invention may suitably comprise GaAs, GaInP, AlGaAs, and AlInP (Fig. 2, paragraph [0055]).
	Based on Newman’s disclosure, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the bonding layer of Newman in place of the bonding layer/buffer layer of Goyal, because both Goyal and Newman teach that their substrates may be Al, Fe, and Ni alloys, and that their photovoltaic layers may comprise GaAs, GaInP, AlGaAs, and AlInP. Therefore, materials that are taught by Newman to bond substrates and photovoltaic layers similar to those of Goyal would be reasonably expected to bond the similar materials of Goyal.  
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the buffer layer of Goyal from a 2.5 micron-thick layer of gold-tin eutectic solder, as taught by Newman.
	Forming the buffer layer of Goyal from a 2.5 micron-thick layer of gold-tin eutectic solder, as taught by Newman, teaches the limitations of Claim 1, wherein the bonding layer is a solder bonding layer having a thickness between 1 and 10 microns.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Forming the buffer layer of Goyal from a 2.5 micron-thick layer of gold-tin eutectic solder, as taught by Newman, teaches the limitations of Claim 2, wherein the solder bonding layer comprises a layer of one of tin and indium (i.e. a layer comprising tin).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jawarani, et al. (U.S. Patent Application Publication 2009/0159111 A1) in view of Newman (U.S. Patent Application Publication 2010/0122764 A1) or Goyal (U.S. Patent Application Publication 2008/0217622 A1), in view of in view of Newman (U.S. Patent Application Publication 2010/0122764 A1), and further as evidenced by Froloff, et al. (U.S. Patent 4,005,454).
In reference to Claim 3, evidentiary reference Froloff teaches that gold-tin eutectic solders are low-melting-point solders (column 2, lines 43-47).
Therefore, modified Jawarani and modified Goyal teach that the bonding layer of each of their inventions is a “low-melting-point solder.”

Claims 1, 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (U.S. Patent Application Publication 2008/0217622 A1), in view of Otremba (U.S. Patent Application Publication 2007/0025684 A1).
In reference to Claim 1, Goyal teaches a monocrystalline solar cell device (Fig. 2A, paragraphs [0112], [0145]).
Goyal teaches that the active layer of his invention is single crystalline (paragraph [0147]).
Therefore, Goyal teaches that the donor layer (i.e. the p-type and n-type layers shown in Fig. 2A) is monocrystalline (paragraph [0147]).
The device of Goyal comprises a carrier substrate (corresponding to the substrate in Fig. 2A).
Goyal teaches that a buffer layer bonds the donor layer to the carrier substrate (Fig. 2A)
Goyal does not teach that the buffer layer is a solder layer with a thickness between 1 and 10 microns.
However, he teaches that some of several materials suitable for use as the buffer layers of his invention include a metal and an alloy (paragraph [0088]). 
Goyal additionally teaches that the substrate of his invention may suitably be Cu (paragraph [0099]), and that the photovoltaic layers of his invention may be silicon (paragraphs [0086] and [0145]).
	To solve the same problem of providing a silicon semiconductor device bonded to a copper carrier substrate, wherein the bonding layer comprises a metal, and wherein the bonding layer forms part of the rear electrode of the device, Fig. 1 of Otremba teaches a silicon device bonded to a copper carrier substrate, wherein the bonding structure has a multi-layered form, shown in Otremba, Fig. 2 (paragraphs [0047]-[0054]).
	The bonding layer of Otremba comprises a less-than-2-micron thick InSn solder layer 14 (Fig. 2, paragraph [0051]). Otremba teaches that the initial thickness of this layer is 2 microns, but that the formation of intermetallic phases in layer 18 causes the thickness of the InSn solder layer to be slightly less than 2 microns (paragraph [0053]).
	Based on Otremba’s disclosure, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the bonding layer of Otremba in place of the bonding layer/buffer layer of Goyal, because both Goyal and Otremba teach that their substrates may be Cu, and that their photovoltaic layers may comprise Si. Therefore, materials that are taught by Otremba to bond substrates and photovoltaic layers similar to those of Goyal would be reasonably expected to bond the similar materials of Goyal.  
Further, Otremba explicitly teaches that the contact structure of his invention provides the benefit of providing good ohmic contact to the silicon device and good thermal match to the underlying substrate (paragraph [0009]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the buffer layer of Goyal from the multilayered contact structure taught by Otremba, which comprises a 2-micron thick layer of InSn solder.
	Forming the buffer layer of Goyal from the multilayered contact structure taught by Otremba, which comprises a less-than-2-micron thick layer of InSn solder, teaches the limitations of Claim 1, wherein the bonding layer is a solder bonding layer having a thickness between 1 and 10 microns.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “between 1 and 10 microns” overlaps with the taught range of “less than 2 microns.”
Alternatively, Otremba teaches that the solder layer of his invention may have a thickness of less than 10 microns (paragraph [0033]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the solder layer of modified Goyal to have a thickness of less than 10 microns, because Otremba teaches that this is a suitable thickness for this layer.
Forming the solder layer of modified Goyal to have a thickness of less than 10 microns teaches the limitations of Claim 1, wherein the bonding layer is a solder bonding layer having a thickness between 1 and 10 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “between 1 and 10 microns” lies within the taught range of “less than 10 microns.”
	Forming the buffer layer of Goyal from the multilayered contact structure taught by Otremba, which comprises a less-than-2-micron thick layer of InSn solder, teaches the limitations of Claim 2, wherein the solder bonding layer comprises a layer of one of tin and indium (i.e. a layer comprising indium and tin).
	In reference to Claim 4, Fig. 2 of Otremba teaches that the multilayered contact structure of the combination comprises a low-melting-point metal layer with a thickness of about 0.5-5 microns (corresponding to the 2-micron thick InSn layer 14) sandwiched between adhesion layers, shown as layers 18 (paragraph [0053]) and 13 (Otremba, paragraphs [0048] and [0033]) in Fig. 2.
	These layers are “adhesion” layers, because they are shown to form physical connections between the layers above and below them.	
Otremba teaches that the layer 13 has a thickness of 0.1 microns (i.e. 100 nm) in the embodiment of Fig. 2.
However, Otremba further teaches that layer 13 (i.e. a diffusion barrier layer) of his invention has a thickness of less than 0.1 microns (i.e. less than 100 nm).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the diffusion barrier layer 13 of modified Goyal to have a thickness of less than 100 nm, because Otremba teaches that this is a suitable thickness for this layer.
Forming the diffusion barrier layer 13 of modified Goyal to have a thickness of less than 100 nm teaches the limitations of Claim 4, wherein an adhesion layer sandwiching the low melting point layer has a thickness of 10-50 nm.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of “10-50 nm” lies within the taught range of “less than 100 nm.”
Otremba teaches that the thickness of the intermetallic layer 18 is dependent on the bonding conditions used to form the device, and the maximum thickness of the layer 18 is 2 microns (paragraph [0053]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have optimized the bonding conditions within the device of modified Goyal, to have achieved the most desirable bond structure between the Cu substrate and the InSn solder.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at a thickness of the layer 18 of 10-50 nanometers, as required by Claim 4.  
In reference to Claim 5, modified Goyal does not teach that the monocrystalline donor layer necessarily has the structure recited in Claim 5.
However, he teaches that N+ and P+-type contact layers may be suitably added to the silicon semiconductor layer, to make electrical contacts in the devices (paragraph [0145]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the monocrystalline silicon donor layer to comprise a P+-type layer on the P-type layer, and to comprise an N+-type layer on the N-type layer, because Goyal teaches that this is a suitable configuration for the photovoltaic device of his invention (paragraph [0145]).
Forming the monocrystalline silicon donor layer to comprise a P+-type layer on the P-type layer, and to comprise an N+-type layer on the N-type layer, teaches the limitations of Claim 5, wherein the monocrystalline donor layer further comprises a solar cell base contact region of N+ silicon, a solar cell base region of N-type silicon, and a solar cell emitter region of P+.  
It is noted that “epitaxially grown and transferred” is considered a product-by-process limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (WO2011/043610 A2, with reference made to patent family document U.S. Patent Application Publication 2012/0279556 A1), in view of Godecke, et al. (U.S. Patent Application Publication 2004/0025781 A1).
In reference to Claim 8, Choi teaches a solar cell device (Fig. 2, paragraphs [0020]-[0090]).
Choi does not teach that the solar cell device is monocrystalline, because Choi is silent regarding the crystallinity of the donor layer 400.
However, Choi teaches that the absorber layer 400 of his invention comprises copper indium selenide (i.e. CuInSe2) (paragraph [0038]).
To solve the same problem of providing CuInSe2 for photovoltaic devices, Godecke teaches that monocrystalline CuInSe2 provides the benefit of increasing the efficiency of the materials by decreasing the undesirable effects of grain boundaries within the CuInSe2 (paragraphs [0002]-[0004]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the CuInSe2 material of Choi to be monocrystalline, based on the teachings of Godecke.
Forming the CuInSe2 material 400 of Choi to be monocrystalline teaches the limitations of Claim 8, wherein the solar cell device is monocrystalline.
Forming the CuInSe2 material 400 of Choi to be monocrystalline teaches the limitations of Claim 8, wherein the device comprises a monocrystalline donor layer 400. 
Choi teaches that the device of his invention further comprises a carrier substrate 100/200 (Fig. 2, paragraphs [0022]-[0025]).
Choi further teaches that an intermetallic layer 300 bonds the donor layer 400 to the carrier substrate (Fig. 2, paragraph [0090]).

Claims 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (U.S. Patent Application Publication 2008/0217622 A1).
In reference to Claim 8, Goyal teaches a monocrystalline solar cell device (Fig. 2A, paragraphs [0112], [0145]).
Goyal teaches that the active layer of his invention is single crystalline (paragraph [0147]).
Goyal teaches that the donor layer (i.e. the p-type and n-type layers shown in Fig. 2A) is monocrystalline (paragraph [0147]).
The device of Goyal comprises a carrier substrate (corresponding to the substrate in Fig. 2A).
Goyal teaches that a buffer layer bonds the donor layer to the carrier substrate (Fig. 2A)
Goyal does not teach that the buffer layer is necessarily an intermetallic layer.
However, he teaches that one of several materials suitable for use as the buffer layers of his invention includes an intermetallic layer (paragraph [0092]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the buffer layer of the device of Fig. 2A of Goyal to be an intermetallic layer, because Goyal teaches that this is one of several materials suitable for use as the buffer layer of his invention.
Forming the buffer layer of the device of Fig. 2A of Goyal to be an intermetallic layer teaches the limitations of Claim 8, wherein an intermetallic layer bonds the donor layer to the carrier substrate,
In reference to Claim 12, Goyal does not teach that the monocrystalline donor layer necessarily has the structure recited in Claim 12.
However, he teaches that the semiconductor layers of the device of Fig. 2A may suitably be made of silicon (paragraph [0086]), and that N+ and P+-type contact layers may be suitably added to the semiconductor layer, to make electrical contacts in the devices (paragraph [0145]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the monocrystalline donor layer to be made of silicon, and further to have formed the monocrystalline donor layer to comprise a P+-type layer on the P-type layer, and to comprise an N+-type layer on the N-type layer, because Goyal teaches that this is a suitable configuration for the photovoltaic device of his invention (paragraph [0145]).
Forming the monocrystalline donor layer to be made of silicon, and further to have formed the monocrystalline donor layer to comprise a P+-type layer on the P-type layer, and to comprise an N+-type layer on the N-type layer, teaches the limitations of Claim 12, wherein the monocrystalline donor layer further comprises a solar cell base contact region of N+ silicon, a solar cell base region of N-type silicon, and a solar cell emitter region of P+.  
It is noted that “epitaxially grown and transferred” is considered a product-by-process limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
In reference to Claim 13, Goyal does not teach that the monocrystalline donor layer necessarily has the structure recited in Claim 13.
However, he teaches that a P+-type emitter layer may be suitably added to the semiconductor layer, to make an electrical contact in the device (paragraph [0145]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the monocrystalline donor layer to comprise a P+-type emitter layer between the P-type layer and the intermetallic layer, because Goyal teaches that this is one of several layers suitable for inclusion into the semiconductor layer of the device (paragraph [0145]).
Forming the monocrystalline donor layer to comprise a P+-type emitter layer between the P-type layer and the intermetallic layer teaches the limitations of Claim 13, wherein the monocrystalline donor layer further comprises a solar cell emitter.
Forming the monocrystalline donor layer to comprise a P+-type emitter layer between the P-type layer and the intermetallic layer teaches the limitations of Claim 13, wherein the intermetallic layer (shown as the “buffer layer” of Fig. 2A) provides a buried electrical pathway to the solar cell emitter.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (U.S. Patent Application Publication 2008/0217622 A1), in view of Khaselev, et al. (U.S. Patent Application Publication 2009/0061169 A1).
In reference to Claim 9, Goyal does not teach that the intermetallic layer comprises a compound including Ni and Sn.  
However, he teaches that the intermetallic layer may suitably comprise Ni (paragraph [0092]), and that the semiconductor layers of the device of Fig. 2A may suitably be made of silicon (paragraphs [0086] and [0145]).
To solve the same problem of providing an intermetallic bonding layer suitable for bonding to a silicon semiconductor, Khaselev teaches that an example of an intermetallic material suitable for bonding to a silicon semiconductor includes an intermetallic formed from a nickel-tin intermetallic alloy (paragraph [0040]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the intermetallic layer of the device of Goyal from a nickel-tin alloy, based on Khaselev’s disclosure that nickel-containing  intermetallic materials suitable for bonding to a silicon substrate (as in Goyal) include a nickel-tin alloy.
Forming the intermetallic layer of the device of Fig. 2A of Goyal to be a nickel-tin intermetallic layer teaches the limitations of Claim 9, wherein the intermetallic layer comprises a compound including Ni and Sn.  
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (U.S. Patent Application Publication 2008/0217622 A1), in view of Lee, et al. (U.S. Patent Application Publication 2011/0114170 A1).
In reference to Claim 10, Goyal does not teach that the intermetallic layer comprises a compound including Ti and Sn.  
However, he teaches that the semiconductor layers of the device of Fig. 2A may suitably be made of silicon (paragraphs [0086] and [0145]). Goyal further teaches that the intermetallic structure of his invention should form a conductive contact to the solar cell (paragraph [0094]).
To solve the same problem of providing an intermetallic electrical contact layer bonding to a silicon solar cell, Lee teaches that an example of an intermetallic material suitable for bonding to a silicon semiconductor includes an intermetallic formed from a Ti-Ni-Cu-Sn intermetallic alloy (paragraph [0056]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the intermetallic layer of the device of Goyal from the Ti-Ni-Cu-Sn intermetallic alloy of Lee, based on Lee’s disclosure that the intermetallic alloy of lee is suitable for forming an electrically conductive bond to a silicon solar cell substrate (as in Goyal).
Forming the intermetallic layer of the device of Fig. 2A of Goyal to be a Ti-Ni-Cu-Sn intermetallic layer teaches the limitations of Claim 10, wherein the intermetallic layer comprises a compound including Ti and Sn.  
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (U.S. Patent Application Publication 2008/0217622 A1), in view of Donaghey (U.S. Patent 4,366,336).
In reference to Claim 11, Goyal does not teach that the intermetallic layer comprises a compound including Cu and In.  
However, he teaches that the intermetallic layer may suitably comprise Cu (paragraph [0092]), and that the semiconductor layers of the photovoltaic devices of his invention may suitably comprise Cu compounds (paragraph [0084])
Goyal further teaches that the intermetallic structure of his invention should form a conductive contact to the solar cell (paragraph [0094]).
To solve the same problem of providing a conductive intermetallic layer suitable for bonding to a Cu-containing semiconductor (Fig. 1, column 6, lines 7-9) in a photovoltaic device, Donaghey teaches that an example of an intermetallic material suitable for bonding to a Cu-containing semiconductor includes an intermetallic formed from Cu and In (column 5, lines 13-20). 
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the intermetallic layer of the device of Goyal from a Cu-In intermetallic, based on Donaghey’s disclosure that copper-containing  intermetallic materials suitable for bonding to a Cu-containing semiconductor substrate (as in Goyal) include a Cu-In intermetallic.
Forming the intermetallic layer of the device of Fig. 2A of Goyal to be a Cu-In intermetallic layer teaches the limitations of Claim 11, wherein the intermetallic layer comprises a compound including Cu and In.  
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal (U.S. Patent Application Publication 2008/0217622 A1), in view of Lee, et al. (U.S. Patent Application Publication 2011/0114170 A1), and Jawarani, et al. (U.S. Patent Application Publication 2009/0159111 A1).
In reference to Claim 16, Goyal does not teach that the intermetallic layer comprises a compound including Ti and Sn.  
However, he teaches that the semiconductor layers of the device of Fig. 2A may suitably be made of silicon (paragraphs [0086] and [0145]). Goyal further teaches that the intermetallic structure of his invention should form a conductive contact to the solar cell (paragraph [0094]).
To solve the same problem of providing an intermetallic electrical contact layer bonding to a silicon solar cell, Lee teaches that an example of an intermetallic material suitable for bonding to a silicon semiconductor includes an intermetallic formed from a Ti-Ni-Cu-Sn intermetallic alloy (paragraph [0056]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the intermetallic layer of the device of Goyal from the Ti-Ni-Cu-Sn intermetallic alloy of Lee, based on Lee’s disclosure that the intermetallic alloy of lee is suitable for forming an electrically conductive bond to a silicon solar cell substrate (as in Goyal).
Forming the intermetallic layer of the device of Fig. 2A of Goyal to be a Ti-Ni-Cu-Sn intermetallic layer teaches the limitations of Claim 16, wherein the intermetallic layer comprises a compound including Ti and Sn.  
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Modified Goyal does not teach that the monocrystalline donor layer is necessarily silicon.
However, he teaches that the semiconductor layers of the device of Fig. 2A may suitably be made of silicon (paragraphs [0086] and [0145]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the monocrystalline donor layer of Goyal to be silicon, because he teaches that this is one of several semiconductors suitable for this layer.
Forming the monocrystalline donor layer to be made of silicon teaches the limitations of Claim 16, wherein the monocrystalline donor layer is silicon.
Modified Goyal does not teach that the carrier substrate is a steel alloy. However, he teaches that the carrier substrate may suitably be a Fe alloy (paragraph [0099]).
	To solve the same problem of providing a photovoltaic device bonded to a carrier substrate by an intermetallic layer (paragraph [0034]), Jawarani teaches that one of several materials suitable for use as a carrier substrate includes stainless steel (paragraph [0034]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have selected the carrier substrate of modified Goyal (which Goyal teaches may be a Fe alloy) to be stainless steel, as taught by Jawarani, because (1) stainless steel is a Fe alloy, and (2) Jawarani teaches that stainless steel is a suitable material for a carrier substrate for a photovoltaic device bonded to the carrier via an intermetallic layer.
	Selecting the carrier substrate of modified Goyal (which Goyal teaches may be a Fe alloy) to be stainless steel, as taught by Jawarani, teaches the limitations of Claim 16, wherein the carrier substrate is a steel alloy.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721